PER CURIAM.
Appellant, Andrew Marshall Parker, appeals the denial of his motion for post-conviction relief. We reverse.
Appellant pled nolo contendere to aggravated battery, robbery, burglary of a conveyance, grand theft, and criminal mischief. Appellant was sentenced to fifteen years incarceration under the habitual offender statute. See § 775.084(4), Fla.Stat. (1989).
Appellant contends that he was improperly sentenced as a habitual offender because the trial court failed to make the requisite findings pursuant to section 775.-084. The State agrees that the “trial court’s finding that the defendant should be habitualized was not done according to Section 775.084 Fla.Stat. (1989).”
Therefore, the State suggests, and we agree, that this case be remanded for the trial court to make the appropriate requisite findings pursuant to section 775.084. See Rodger v. State, 583 So.2d 429 (Fla.3d DCA 1991); Smith v. State, 573 So.2d 194 (Fla.3d DCA 1991).
Reversed and remanded.